Order entered April 6, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01054-CV

                IN THE MATTER OF E.M.H., A JUVENILE

               On Appeal from the County Court at Law No. 1
                            Hunt County, Texas
                      Trial Court Cause No. J-02589

                                    ORDER

      Before the Court is appellant’s April 5, 2022 third motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to April 15, 2022. We caution appellant that no further extension requests will be

granted.


                                            /s/   KEN MOLBERG
                                                  JUSTICE